DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/10/2019 and 10/4/2019 have been acknowledged, however the Korean search report received on 10/4/2019 was not considered since no translation was included. 
Office Note: The Office suggests re-submitting the Korean search report with a translation for proper analysis.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 7/20/2018. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Status of Application
Claims 1-16 are pending. Claims 8 and 16 have been withdrawn as correlating to a non-elected species. Claims 1-7 and 9-15 have be examined. Claims 1 and 9 are the independent claims. Claims 1-16 have been amended. This Final Office action is in response to the “Amendments and Remarks” received on 8/3/2021. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/3/2021; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the drawing objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The drawings objections have been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive.  The claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim interpretations appear on the record as stated in the above Office Action.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.

Applicant remarks “This exhaustive disclosure of Laws, however, completely fails to disclose the feature of "generate a selected control command having a higher priority from among the one or more prioritized control commands . . . wherein the higher priority is assigned to either an acceleration/deceleration control command or a steering control command" and the Office respectfully disagree.
It remains the Office’s stance that Laws discloses the claimed subject matter, as currently presented. Laws discloses “As with any automated vehicle system, a number of fail-safe options may be programmed into the FTL software to prevent the following vehicle from violating laws. For example, the following vehicle may have a database of (or detect) local speed limits, and be programmed to never exceed the speed limit,” [Laws, ¶ 0132-0135 and 0137].
Laws clearly states that command are generated and some commands have higher priority than others, for instance speed limits cannot be surpassed, thus increasing safety. Further, Laws discloses “he ACC system may allow the following vehicle to operate more safely by slowing or stopping the following vehicle when unexpected objects are detected as it follows the path transmitted by the lead vehicle” [Laws, ¶ 0132-0135 and 0137]. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend 
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain. 
                                           Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 2-7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “merger” and “generator” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-7 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 2-7 all recite “a merger configured to generate merged driving condition information” and “a control command generator configured to generate the one or more control commands. In the specification, the corresponding structure found was “The integrated control unit 200, its subordinate configurations 210 to 240, the failure determination unit 300, the backup control unit 400, the vehicle individual control unit 500, and its subordinate configurations 510-540 described above may be implemented by using at least one of Application Specific Integrated Circuits (ASICs), Digital Signal Processors (DSPs), Digital Signal Processing Devices (DSPDs), Programmable Logic Devices (PLDs), Field Programmable Gate Arrays (FPGAs), processors, controllers, microcontrollers, microprocessors, and electronic units for performing other functions.” [Specification, ¶ 0073]. 
Office Note: All other parts (generators and integrators) appear to be part of the processing device of the integrated controller, and will be interpreted as such.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 1 and 9 state “based on one or more driving condition information” and this appears to not be grammatically correct. As information is singular and “based on one or more” is plural, the Office suggests adding back “pieces” or “parts” of “information” for clarity. 
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-7 and 10-15 state “generators” and “integrators” however these terms are not used once in the disclosure or drawings. There are generation units and integration units, however what are and what are not “generators and integrators? As currently presented, the claims fail to be supported by the specification and thus fail their written description requirement, thus are rejected. Appropriate action is required.
Claims 4-7 and 12-15 state “the selected control command” and not the “final” control command and this terminology is not supported in the specification. Further, where is this selected? As currently presented, the claims fail to be supported by the specification and thus fail their written description requirement, thus are rejected. Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5 and 13 state “in consideration of signs of the emergency control command and the basic control command” and this limitation is unclear. First, what is “the signs”? Is this a variable or characteristic of the commands, if so, this variable is not properly introduced, thus lacking antecedent basis; and further there is a missing step as to when the sign is determined, how the sign is being determined, and finally what is the sign? Is just having a value as sign? Does signs mean, going the same way, or even the same amplitude? Or same direction? How would a turning left command and slow down command be the same sign? How would they be different “signs” as stated in claims 7 and 15? How would they be the same as in Claim 6 and 14? As currently presented, Claims 5-7 and 13-15 fail to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret this as any combination of the signals as meeting this limitation. Appropriate action is required.
Claims 4-7 and Claims 12-15 state “the selected control command” and it is unclear when this term was selected and further there is antecedent issues since the selection was never introduced. The term was changed from “final” (which is supported in the specification) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Laws et al. (United States Patent Publication 2020/0057453).
With respect to Claim 1: Laws discloses “An integrated control apparatus for a vehicle” [Laws, ¶ 0009]; 
“comprising: one or more sensors disposed in the vehicle: [Laws, ¶ 0008-0009 and 0047];
“each of the one or more sensors being configured to prove driving information by sensing driving environments of the vehicle” [Laws, ¶ 0008-0009 and 0047];
 “an integrated controller configured to generate one or more control commands for driving control of the vehicle” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, and 0154]; 

“and one or more pieces of the driving environment information received from the one or more sensors” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, and 0154]; 
“determine priorities for the one or more control commands based on driving safety of the vehicle” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, and 0154];
 “generate a selected control command having a higher priority from among the one or more prioritized control commands” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
“and control the driving of the vehicle based on the selected control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154];
“wherein the higher priority is assigned to either an acceleration/deceleration control command or a steering control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
With respect to Claim 2: Laws discloses “The integrated controller of claim 1, wherein the integrated control unit comprises: a merger configured to generate merged driving condition information” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 

“by merging the one or more driving condition information and the driving environment information, respectfully” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 
“and a control command generator configured to generate the one or more control commands based on the merged driving condition information and the merged driving environment information” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
With respect to Claim 3: Laws discloses “The integrated control apparatus of claim 2, wherein the control command generator comprises: a longitudinal control command generator configured to generate the acceleration/deceleration control command for avoiding a collision with an external object located in a longitudinal direction of the vehicle” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 
“based on the merged driving condition information and the merged driving environment information” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 
“a transverse control command generator configured to generate the steering control command for avoiding a collision with an external object located in a transverse direction of the vehicle” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154];

“based on the merged driving condition information and the merged driving environment information” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 
“and a basic control command generator configured to generate a basic control command for real-time driving of the vehicle, based on the merged driving condition information and the merged driving environment information” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
With respect to Claim 4: Laws discloses “The integrated control apparatus of claim 3, wherein the integrated controller further comprises a control command integrator configured to generate the selected control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 
“according to an emergency control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154]; 
“by assigning higher priority to the emergency control command determined by one of the acceleration/deceleration control command transmitted from the longitudinal control command generator and the steering control command transmitted from the transverse control command generator as compared with the basic control command transmitted from the basic control command generator” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
Claim 5: Laws discloses “The integrated control apparatus of claim 4, wherein the control command integrator is further configured to generate the selected control command to minimize a delay time until the start of the driving control according to the emergency control command in consideration of signs of the emergency control command and the basic control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
With respect to Claim 6: Laws discloses “The integrated control apparatus of claim 5, wherein, the control command integrator generate the selected control command by correcting the emergency control command, with the value of the basic control command at the time of generating the emergency control command as an initial value of the emergency control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0108, 0132-0136, and 0154];
“in response to the signs of the emergency control command and the basic control command being the same” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0132-0135, 0137, and 0154].
With respect to Claim 7: Laws discloses “The integrated control apparatus of claim 5, wherein, the control command integrator is further configured to generate the emergency control command as the selected control command” [Laws, ¶ 0009, 0047, 0052-0058, 0064-0069, 0072, 0076-0079, 0108, 0132-0136, and 0154];

With respect to Claims 9-15: all limitations have been examined with respect to the apparatus in claims 1-7. The method taught/disclosed in claims 9-15 can clearly perform on the apparatus of claims 1-7. Therefore claims 9-15 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669